DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 9/30/2022. As directed by the amendment: claim 1 has been amended, claims 2-3 and 11-12 have been cancelled and no new claims have been added.  Thus, claims 1, 4-10, and 13-14 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (US 20110092958 A1) in view of Wu et al. (US 20140072190 A1).

Regarding Claim 1, Jacobs discloses a wound treatment apparatus and method, and teaches a wound therapy system ('wound treatment apparatus', fig. 1, ¶ 19), comprising:
a source of negative pressure 12 ('vacuum pump', fig. 1, ¶ 19, 21) configured to be in fluidic communication with a wound dressing 22 ('sealed bandage', fig. 1, ¶ 21) placed over a wound ("wound", fig. 1, ¶ 21), the source of negative pressure 12 configured to provide negative pressure under the wound dressing ("a wound treatment apparatus and method using negative pressure therapy to treat a wound", ¶ 1);
a visualization sensor 32 ('3-D camera', fig. 1, ¶ 25) positioned above the wound ("a 3-D camera 32 is provided to take images of a wound", ¶ 25), the visualization sensor 32 configured to collect data of the wound ("Camera 32 provides images to controller 14", ¶ 25; NOTE: the images are data of the wound), the data ("images", ¶ 25) comprising a red color value ("a color of the wound", ¶ 25; NOTE: images, or pictures, typically provide red color value, therefore it would have been obvious that the pictures taken of the wound would comprise a red color value);
and a controller 14 ('controller', fig. 1, ¶ 19) in communication with both the source of negative pressure 12 and the visualization sensor 32 (see fig. 1), the controller 14 configured to:
determine a treatment factor from the red color value ("a surface area of the wound using the size as determined by the 3-D camera images", ¶ 25, 29), 
and cause the source of negative pressure 12 to increase or decrease a level of provided negative pressure ("negative pressure", ¶ 1) if the treatment factor ("a surface area of the wound", ¶ 25, 29) differs from a threshold ("preset threshold levels", ¶ 24) ("adjust the negative pressure applied by the vacuum pump 12 based on the size of the wound", ¶ 29).
Jacobs fails to teach collection of video data, and amplifying the red color value by Eulerian video magnification; the treatment factor determined from the differences between region values measured in the video data; and the threshold corresponding to a desired level of blood flow in the wound.
Jacobs and Wu are commensurate because the both disclose analysis of the human body using data visualization and image processing. Wu specifically discloses linear-based Eulerian motion modulation, and teaches collecting video data ("Eulerian Video Magnification", ¶ 29), and amplifying a red color value ("amplifying temporal color changes", ¶ 35) by Eulerian video magnification ("Eulerian Video Magnification", ¶ 29); and that the treatment factor is determined from the differences between region values measured in the video data ("This Eulerian based method, which temporally processes pixels in a fixed spatial region, successfully reveals informative signals and amplifies small motions in real-world videos", ¶ 95; NOTE: processing pixels in a specific region versus pixels in another region); the threshold corresponding to a desired level of blood flow in the wound ("The amplification reveals the variation of redness as blood flows", ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Jacobs to collect video data, as taught by Wu, for the purpose of having a stream of data rather than episodic pictorial data, which can be analyzed on a continuous basis; and amplify the red color value by Eulerian video magnification, as taught by Wu, for the purpose to reveal temporal variations in videos that are difficult or impossible to see with the naked eye and display the temporal variations in an indicative manner (¶ 29); to determine the treatment factor from the differences between region values measured in the video data, as taught by Wu, for the purpose of revealing informative signals and amplifying small motions in real-world videos (¶ 95); and such that the threshold would correspond to a desired level of blood flow in the wound as taught by Wu, for the purpose to expose slight variations in skin color that are indicative of blood circulation (¶ 2).

Regarding Claim 4, Jacobs teaches that the video data comprises RGB color data ("a color of the wound", ¶ 25; NOTE: images, or pictures, taken with a camera typically provide RGB colors, therefore it would have been obvious that the pictures taken of the wound would comprise an RGB color).

Regarding Claim 5, Jacobs teaches that the visualization sensor 32 is configured to communicate wirelessly ("wireless network", ¶ 26) with the controller 14.

Regarding Claim 6, Jacobs teaches that the controller 14 is configured to communicate wirelessly ("wireless network", ¶ 26) with the source of negative pressure 12.

Regarding Claim 7, Jacobs teaches that the controller 14 is configured to transmit a signal to the source of negative pressure 12 to increase negative pressure ("negative pressure", ¶ 1) if the treatment parameter ("treatment parameters...such as changing the intensity of the negative pressure, changing the wound contact layer, etc.", ¶ 40) is below the desired value ("The controller may be configured to adjust the negative pressure source based the at least one output signal from the at least one sensor to maintain at least one of the oxygen saturation level, the carbon dioxide level, the pH level, and the temperature of the wound at substantially a desired level", ¶ 10).

Regarding Claim 8, Jacobs teaches that the controller 14 is configured to cause the source of negative pressure 12 to decrease the level of provided negative pressure ("negative pressure", ¶ 1) if the treatment parameter ("treatment parameters...such as changing the intensity of the negative pressure, changing the wound contact layer, etc.", ¶ 40) is above the threshold ("The controller may be configured to adjust the negative pressure source based the at least one output signal from the at least one sensor to maintain at least one of the oxygen saturation level, the carbon dioxide level, the pH level, and the temperature of the wound at substantially a desired level", ¶ 10).

Regarding Claim 9, Jacobs teaches that the controller 14 is configured to compare the treatment parameter ("treatment parameters...such as changing the intensity of the negative pressure, changing the wound contact layer, etc.", ¶ 40) to a plurality of thresholds ("Threshold levels for each of the sensors", ¶ 24).

Regarding Claim 10, Jacobs teaches the controller 14, but fails to teach that the controller is configured to perform the comparison using a lookup table. Wu teaches a comparison using a lookup table (NOTE: image processing typically uses a lookup table to transform the input data (i.e. image pixels) into a more desirable output format, such as a graphical representation. There are several graphs that were created as a result of image processing (see figs. 4A-4D, 5A-5B, 9A-9D, etc...), therefore it would be obvious that the prior art used a lookup table to transform the data into a more desirable output format).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Jacobs such that that the controller of Jacobs would be configured to perform the comparison using a lookup table as taught by Wu, for the purpose to transform the input data into a more desirable output format.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of Wu, further in view of Lawrenson (US 20160262625 A1).

Regarding Claims 13 and 14, Jacobs teaches that the controller 14 is configured to increase or decrease the level of provided negative pressure ("the controller 14 may automatically increase the pressure applied by the vacuum pump 12 to maintain the effective pressure applied to the wound surface area substantially constant", ¶ 29). However, Jacobs fails to teach that said controller is configured to increase or decrease the level of provided negative pressure if the amplified red color value shows a decrease or increase from a baseline red color value, the baseline red color value collected at an earlier time than the red color value.
Wu teaches the amplified red color value ("The amplification reveals the variation of redness as blood flows", ¶ 32), but fails to teach decreasing from a baseline red color value, the baseline red color value collected at an earlier time than the red color value.
Lawrenson teaches deriving information on the vital state of the patient by evaluating if the amplified red color value ("red color content", ¶ 109) shows a decrease ("change of the red color content over time", ¶ 40; NOTE: A change in the red color content would include a decrease from a baseline) from a baseline red color value, the baseline red color value collected at an earlier time than the red color value ("red color content", ¶ 109; "evaluation of the red color content change over time of certain pixels in the derived image sequence", ¶ 109. NOTE: Evaluation of the red color content change over time suggests that there is an original, or baseline, red color value that is analyzed subsequently).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Jacobs such that it would include the amplified red color value as taught by Wu, for the purpose to reveal temporal variations in videos that are difficult or impossible to see with the naked eye and display the temporal variations in an indicative manner (¶ 29); and such that the controller of Jacobs would be configured to increase or decrease the level of provided negative pressure, if the amplified red color value of Wu shows a decrease or increase from a baseline red color value, the baseline red color value collected at an earlier time than the red color value, as taught by Lawrenson, for the purpose to derive the information on the vital state of the patient (Lawrenson ¶ 40), which could be used for subsequent calculations or adjustments to the system.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781